Title: Robert Lee to James Madison, 1 December 1829
From: Lee, Robert
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Rahway New Jersey.
                                
                                [Decemr. 1829]
                            
                        
                        
                        I should be pleased to have your opinion, whether an amendment to the Constitution of the United
                            States, limiting the office of President to a single term, would not be an elligable amendment.
                        The consideration of this subject, is not inappropriate, connected with that which now calls you to the
                            Capital of your native state.
                        An anxious solicitude for the wellfare of our beloved country induces me to make this enquiry of you. I
                            consider that all of rational liberty and of free government, that may in any future age, or by any other people, be
                            enjoyed, is at stake on the experiment we are now making; that we are bound by high and solemn obligations to all
                            posterity, not only to make our Systim of Government as perfect as possible for the present time, and for our present
                            circumstances, but to anticipate, as far as the limited prescience of man will permit, our probable future
                            circumstances; and, while we are yet comparitively virtuous and free, prepare for that future, as the wise man prepares in
                            the mild and tranquil season of summer, for the cold and storms of winter.
                        It is easier at the commencement of a government to organize it correctly, especially if a due excitement
                            exists, and an ordinary quantum of the wisdom of the nation is put under requisition. Each successive age will find a
                            still greater and greater number interested, and possessing the power, to perpetuate wrongs and abuses. This remark will
                            apply also to the revision of the Constitution of your native state. And whatever of revision and reform is required, will
                            be easier accomplished now than at any future time.
                        The distinguished stations you have filled, the last particularly, and the well known fact, that you will not
                            again be a candidate for any office in the gift of the American people, will, even with those who profess not to approve of all your
                            past measures, affix to your opinion the Seal of Sincerity and truth. Among your former friends your opinion would be
                            received as evidence of your willingness still to serve your Country.
                        With all due defference and respect for those who differ with me in opinion, permit me to say, that nothing
                            can be more fatal to the duration or future happy government of a Republic, than to assume as proved that all is done
                            which can be required in the form, the organization, and general leading principles of the government. A thousand changes
                            in our circumstances, as a nation, which the elapse of time will bring, will require
                            corresponding changes in some of the leading features of our government in order to adapt it to the then existing state of
                            things—Without these changes timely, wisely, and Constitutionally made, the ill adaption of the government is felt; great
                            evils are, perhaps, experienced, and relief is sought in Revolution which more often ends in the establishment of more
                            despotic power.
                        In more than one important particular, the patriotic and virtuous framers of the United States constitution
                            presumed too much on the honesty and uprightness of men’s intentions: they seemed not to know that men were too often
                            ambitious and unprincipled. That the love of office would ofteen hold supreme dominion over the minds of men highly
                            talented, popular in their respective States, and capable of assembling around them a numerous and powerfull band of
                            stedfast supporters. They seemed not to anticipate that in the struggle for power between the expectant and the incumbent
                            of office, all the measures and appointments of the officer to be removed, or precluded from a re-election, would be
                            assailed and frequently misrepresented; that in the midst of these conflicting councils and opinions as to the best
                            measures to be pursued, the people would be divided and distracted without the posibility of coming to a correct
                            conclusion; and finally, that the party prevailing would be bound to pursue the councils by which they had prevailed, and
                            in opposition to the councils of the defeated party, although such change of measures were fatal to the best interests of
                            the country.
                        I would refer to the original provision in the Constitution of the United States, for electing the President,
                            as proof of the confidence of the framers of that instrument in the general, I may say, universal integrity and
                            uprightness of men—Could it be possible they did not see the import and bearing of it, and possible use to which it might
                            be turned?
                        In the ordinary course of human events, it must have been foreseen that Presidential and vice Presidential
                            Candidates would be supported of two parties at the same time, as in the election of Eighteen hundred.
                        What hindred an Elector who was friendly to Mr. Burr from withholding his vote from Mr. Jefferson and giving
                            it to some third person? Such transfer of a single vote would have made Mr. Burr President, unless a like transfer of a
                            vote of some elector friendly to Mr. Jefferson, taking it from Mr. Burr, had counterbalanced it.
                        An elector friendly to Mr. Adams might, by giving one vote to Mr. Burr, have made him President; he might
                            have said "if Mr. Adams cannot be President, Mr. Jefferson shall not be"; this voting too, could have been done, without
                            deducting any thing from Mr. Adams, as against Mr. Jefferson, and the friends of Mr. Adams manifested afterwards, in
                            Congress, how willing they were to defeat Mr Jefferson.
                        What tremendous temptation to ambition was here offered! An Elector, without being
                            previously conferd with on this subject, might have counted upon almost boundless reward from the success of a candidate
                            who had not expected the office, but on whom this elector had been the means of confering it.
                        It may be objected that this original provission of the Constitution contemplated that all the candidates
                            should be equally elligable. truly so, but did it then anticipate the fierce conflicts of parties, in which, to obtain
                            aid, unsuitable candidates would be supported, with an intention that they should take the second office? Certainly not.
                        After the case of Mr Jefferson and Mr Burr, no two candidates could have been supported, under that provission
                            of the Constitution, they and their friends still having faith in each other, and this distrust would have equally
                            existed, whether there were two, four, or more candidates.
                        I have to read that (original) provission of the Constitution, as it were the hundredth time, to be assured I
                            do not misconstrue its meaning, or mistake the power it gave.
                        Although the records of the fact may be lost in the elapse of ages, I have no doubt that the difficulty
                            attending the electing of a chief Magistrate, especially where the same person was re=elligable, has caused nations to adopt the mode of having a chief Magistrate for life, when once elected; and the
                            difficulty of electing a successor on the demise of a reigning prince, as in the last of the elective Monarchies,
                            (Poland), has caused the establishment of hereditary succession.
                        If we discover that the difficulties of an election are greatly increased by having the same person
                            re-elligable; if, in fact, we discover that this feature of our government jeopardizes the whole systim, it will well
                            become our wisdom while we are yet young, few in number, and comparitively virtuous, to amend it
                        Whatever our Constitutions, Physical, or Moral and Political are to be, they must be in the youth of our
                            existance. The unbending stiffness of age, the fixed habits of advanced life, the long established principles practices
                            and forms of government, seldom admit of salutary regeneration or reform.
                        I will state some of the objections (as they appear to me) to the re-elligability of the chief Magistrate.
                        It will cause a more fierce contention at the first election, for it will always be taken for granted tho’
                            such is not always the fact, that a man once elected has a better command over his re-election.
                        But a greater objection is, that in order to prevent the re-election of a present incumbent, and who is
                            constitutionally re-elligable, all his measures, whether relating to home or foreign affairs, and all his recommendations
                            and appointments to office will be condemned. The good he would do, he is prevented, the evil that is done, no matter by
                            whom, he is charged with; the very measures, whether relating to home or foreign affairs, which, if they had the
                            appearance of being supported by the people, would be salutary, are deprived of all their beneficial tendencies, by the
                            constant opposition to them, and the constant fear, or expection that the government will be driven to abandon them.
                        Nor is it against a single opponent that the present incumbent has to contend. All who expect to succeed him,
                            whether as the next in succession, or more remotely, are anxious to abridge the time when they
                            shall come to the possion of power and honor: Hence all such unite against the present incumbent. Now, that those
                            revolutionary characters are gone, those who could sustain themselves against such formidable attacks, and now, when the
                            numbers of those deemed by themselves, or by the people, competent, are greatly increased, I doubt the re-election of the
                            same person to the chief magistry of the Republic.
                        If then it appears morrally impossible that the same person can be re-elected, it affords additional argument
                            why the same person should not be re-elligable, for in this case we are exposed to all the evils, with only a remotely
                            possible chance of advantage, if any advantage attends the systim.
                        It may be remarked too, I think, with great propriety, that if in this early day of our Republic, the
                            opposition made to the measures of a present, chief Magistrate, with a view to prevent his
                            re-election, are of such formidable character and of such fatal tendency, how much more may be feared at a future day,
                            when a vastly increased number of electors, and a greatly increased number of competitors for the office, deemed by
                            themselves, and esteemed by their fellow Citizens, competent, shall present themselves on the theatre of action.
                        A President in office, and who has been a candidate for re-election, and constitutionally re-elligable, may
                            plead unfairness in the recent election by which another is appointed to succeed him; It may be in time of war, a large
                            military force may, with a view to this very object, be assembled in the vicinity of the capital. The slender plea of
                            unfairness in the recent election, and a friendly disposition on the part of the military to their present chief, puts him
                            in power for another term, perhaps for life, for who after this will dar[e] to be his competitor for office! Whereas, the
                            non-elligability of the present incumbent necessarily deprives him of all claims to the office; The plea of unfairness in
                            the election if advanced, is to be settled among competitors, none of whom are in possession of the military force of the
                            nation.
                        In adverting to the original provision of the Constitution for electing President, I have shewn how entirely
                            possible it was to defeat what appeared to be the wish of a majority of the people, and that too, by an elector chosen
                            by the party in the minority, by an elector not friendly to either of the successfull candidates.
                        In the election of 1800, it was doubtless the wish of that portion of the people who supported Mr Jefferson
                            and Mr Burr, that Mr Jefferson should be President.
                        A single Elector not friendly to either Mr Jefferson or Mr Burr, by declining to vote for either of his favorite candidates, and voting, for Mr Burr, would have made Mr Burr President, as in that
                            case, Mr Burr would have had the highest number of votes, and a majority of all the Electoral votes of the United States.
                        I have, my dear Sir, made my remarks much more lengthy than I at first intended, and in the hope that I shall
                            obtain your special attention. I think it may be correctly said that Liberty much longer survives in the Legislative than
                            in the Executive departments of many governments—and that, if our Liberty ever is destroyed, it will be by something
                            growing out of, or connected with the Executive department. With best wishes for the health of yourself and family, I beg
                            you to accept of assurances of my sincere respect. Your fellow Citizen
                        
                        
                            
                                Robert Lee
                            
                        
                    